

116 HR 6333 IH: To establish a Small Business Financial Assistance Program to support small businesses during the COVID–19 emergency, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6333IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mrs. Beatty introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Small Business Financial Assistance Program to support small businesses during the COVID–19 emergency, and for other purposes.1.Small Business Financial Assistance Program(a)In generalThe Secretary of the Treasury shall establish a Small Business Financial Assistance Program under which the Secretary shall provide loans and loan guarantees to small businesses.(b)ApplicationIn making loans and loan guarantees under this section, the Secretary shall—(1)provide a simple application process for borrowers; and(2)establish clear and easy to understand underwriting standards for such loans.(c)Zero-Interest loansLoans made by or guaranteed by the Secretary under this section shall be zero-interest loans, if the small business receiving such loan does not involuntarily terminate any employee of the small business during the COVID–19 emergency.(d)Advance(1)In generalUpon request from an applicant for a loan under this section, the Secretary may provide to such applicant an advance, in cash, to such applicant.(2)AmountAn advance provided under paragraph (1) shall be in an amount equal to the revenue of the applicant for the period beginning January 1, 2020, and ending January 31, 2020.(3)Procedures(A)ReviewThe Secretary shall have 1 week from the receipt of a request for an advance under paragraph (1) to conduct a risk assessment of the applicant to determine whether to approve or deny such request.(B)ApprovalIf the Secretary does not deny a request under subparagraph (A), the advance shall be directly deposited into the account identified by the applicant.(C)Remaining fundsNot later than 4 weeks after approving a request of an applicant under subparagraph (A), the Secretary shall disburse the remaining funds to such applicant. (e)ForgivenessIf a small business that receives a loan or loan guarantee under this section demonstrates to the Secretary that the number of full-time employees of such small business on the date such small business submitted an application under this section is greater than or equal to the number of full-time employees of such small business on the date that is 1 year after the date of such submission, the Secretary shall forgive the remaining outstanding principal and interest on such loan or loan guarantee.(f)FundingThe Secretary shall use $50,000,000,000 from the Exchange Stabilization Fund, without further appropriation, to carry out this section.(g)DefinitionsIn this section:(1)COVID–19 emergencyThe term COVID–19 emergency means the period that—(A)begins on the declaration of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic; and(B)ends on the termination by the Federal Emergency Management Agency of such emergency.(2)Small businessThe term small business means—(A)a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632);(B)a family farm; and(C)an independent contractor. 